IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 23, 2001

                 FRANKLIN PARTON v. STATE OF TENNESSEE

                       Appeal from the Criminal Court for Knox County
                             No. 70273    Ray L. Jenkins, Judge



                                  No. E2000-01511-CCA-R3-CD
                                         June 25, 2001

The petitioner/appellant, Franklin Parton, filed a pro se “Petition for Writ of Habeas Corpus” in the
Knox County Criminal Court, which was dismissed by the trial court without an evidentiary hearing.
Petitioner filed a motion for reconsideration and for treatment of the petition as a petition for writ
of error coram nobis. This motion was also summarily denied by the trial court. We affirm the
judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
ROBERT W. WEDEMEYER , J., joined.

Franklin Parton, Edgefield, South Carolina, Pro Se.

Paul G. Summers, Attorney General and Reporter; Elizabeth B. Marney, Assistant Attorney General;
and Randall E. Nichols, District Attorney General, for the appellee, State of Tennessee.


                                              OPINION

         Petitioner filed his “Petition for Writ of Habeas Corpus” on March 10, 2000, wherein he
alleged that he pled guilty to various offenses in the Knox County Criminal Court on May 11, 1993,
but that his convictions for these offenses cannot stand because he was denied effective assistance
of counsel during the plea proceedings. Petitioner claimed, inter alia, that his counsel failed to
inform him of the consequences of his guilty plea as well as his constitutional rights concerning the
jury trial process and, as a result, his guilty plea was not voluntarily, knowingly, or intelligently
made. The trial court summarily dismissed his petition on April 27, 2000, finding that the petition
failed to conform to the statutory guidelines for the filing of a writ of habeas corpus and furthermore
that, in lieu of habeas corpus relief, he was additionally precluded from obtaining post-conviction
relief by the applicable statute of limitations. In his subsequent motion for reconsideration Petitioner
alleged, essentially, that since the above remedies are not available to him, his remedy must lie in
a petition for writ of error coram nobis. This request was likewise dismissed by the trial court, which
resulted in this appeal in which Petitioner requests this Court to review the trial court’s dismissal of
his petition and the order denying reconsideration of same.

        Following a review of the record, we concur with the judgment of the trial court denying
Petitioner relief. Concerning the dismissal of the original petition, the trial court correctly concluded
that the petition, if treated as a petition for writ of habeas corpus, failed to conform to the relevant
requirements of the law.

        Grounds upon which a petitioner may be granted habeas corpus relief are limited in nature
and scope, a petition for which “may only be utilized to successfully contest void, as opposed to
voidable, judgments.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999) (citing Potts v. State, 833
S.W.2d 60, 62 (Tenn. 1992)). “A void judgment is one in which the judgment is facially invalid
because the court lacked jurisdiction or authority to render the judgment or because the defendant’s
sentence has expired.” Id. (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). Even if
Petitioner’s counsel was ineffective by failing to advise him fully of the rights which he would
waive upon entering a guilty plea, our supreme court has determined that a failure of this nature
renders the related judgment voidable rather than void. State v. Neal, 810 S.W.2d 131, 134 (Tenn.
1991) (failure to apprize the defendant of the “full litany of information [concerning his
constitutional privileges] that is required to be communicated” to the accused prior to his giving up
the right to a jury trial “merely renders the related judgment voidable rather than void,” and harmless
error analysis is proper). Thus, habeas corpus relief is not available to Petitioner.

        The trial court also correctly concluded that, if the original petition were treated as one for
post-conviction relief, it would be barred by the applicable statute of limitations. At the time of
Petitioner’s convictions, the statute of limitations for post-conviction relief was three (3) years. See
Tenn. Code Ann.§ 40-30-102 (1990), repealed by Acts 1995, C. 207, § 1. Since the petition in issue
was filed almost seven years after Petitioner’s guilty pleas were entered in May 1993, the statute of
limitations clearly bars post-conviction relief in this case.

         Regarding Petitioner’s motion for reconsideration, we find that the trial court correctly denied
same and declined to grant relief as a petition for writ of error coram nobis. The filing of such
petitions “may be had within (1) year after the judgment becomes final . . . .” Tenn. Code Ann. §
27-7-103 (1997); see State v. Mixon, 983 S.W.2d 661, 671 (Tenn. 1999). The petition, if treated as
one for a writ of error coram nobis, was filed long after the one-year statutory limitation period had
expired, and Petitioner has alleged nothing that would toll the limitation period. Cf. Phillip R.
Workman v. State, ___ S.W.3d ___, No. W2001-00774-SC-R11-PD, slip op. at 4 (Tenn. March 29,
2001) (due process precluded application of the statute of limitations barring consideration of the
writ of error coram nobis where a hearing on the grounds of newly discovered evidence could result
in a different verdict and application of the time bar would result in defendant’s being put to death
without a court’s evaluation of the merits of his case). In sum, Petitioner is not entitled to relief.




                                                   2
                                          CONCLUSION

       Accordingly, the judgment of the trial court dismissing the petition for writ of habeas corpus,
and the order denying reconsideration of same, are hereby affirmed.

                                                      ___________________________________
                                                      THOMAS T. WOODALL, JUDGE




                                                  3